DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to the communication(s) filed on 09/03/2021.  Claims 1-25, of which claims 1 and 15 are independent, were pending in this application and are considered below.

	Reliance on the US Pre-Grant Publication (PG PUB) of this application, which is not part of the image file wrapper of the patent application, in the prosecution is improper. All references in the reply to the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s).

	The applicant is encouraged to use the period for reply to further proof read and review the whole of the application to assure correct correlation between reference numerals in the textual portion of the Specification and Drawings, to cure any misspelling or general typographical errors, to check for usage accuracy of Trademarks IM, and other legal symbols ®, where required, and to overcome any lack of clarity in the disclosure, especially in the claims (e.g., by providing proper antecedent basis for “the" and “said"). 

Priority
 	Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
 	The references cited on the information disclosure statement (IDS) submitted on 03/25/2022 have been considered and made of record by the examiner.

Drawings
	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “an exchange of (exchanging) a changing vehicle signature with the second device, the changing vehicle signature changing each verification iteration; and a comparison of (comparing) the changing vehicle signature received from the second device and a local instance of the changing vehicle signature to determine a pass for the verification iteration” (claims 1 and 15) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
	The disclosure is objected to because of the following informalities: 
replace the phrase “with” (line 8 of ¶[0012]) with the phrase --will--.
delete the phrase “is created” (line 2 of ¶[0024]), because it is redundant. 
delete the phrase “is transmitted” (line 2 of ¶[0025]) because it is redundant.
replace the phrase “a second MAC using” (line 3 of ¶[0028]) with the phrase --a second MAC generated using--.
delete the phrase “is compared” (line 2 of ¶[0029]), because it is redundant. 

Appropriate correction is required.

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
	Claims 1-14 are objected to because of the following informalities: 
replace the phrase “processing circuitry” (line 3 of claim 1) with the phrase --a processing circuitry--. 

Claims 2-14 are objected due to their dependency to the objected claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 112(a) or pre-AIA  35 USC § 112, first paragraph
Examiner Note: The Leahy-Smith America Invents Act (AIA ) made technical changes to 35 U.S.C. § 112 that only apply to patent applications filed on or after on September 16, 2012.
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The test for enablement is whether Applicant's specification provides sufficient detail so one of ordinary skill in the art at the time of filing could make and use the full scope of the claimed invention without undue experimentation. In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988); MPEP § 2164.01. To determine whether the amount of experimentation would be undue, or unreasonable, the Court of Appeals for the Federal Circuit has enumerated several non-exclusive factors, any of which may not apply in agiven case. In re Wands at 1404; MPEP § 2164.01(a). The factors include (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands at 1404; MPEP § 2614.01(a). The scope of enablement provided by a disclosure must be commensurate in scope with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003); MPEP § 2164.08. Moreover, "[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement." Automotive Technologies International Inc. v. BMW of North America Inc., 84 USPQ2d 1108, 1114-15 (Fed. Cir. 2007) 

Applicant's Specification must provide written description support for all that is claimed. See 35 USC § 112 ¶ 1; MPEP § 2163. Written description support requires a disclosure that would reasonably convey Applicant's possession of all claimed subject matter to one of ordinary skill in the art at the time of the invention. Ariad Pharm., Inc. v. Eli Lilly & Co., 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) (en banc); MPEP § 2163.  While written description support requires neither in haec verba description of the claim limitations nor any particular form of disclosure, all claim limitations must be equivalently described and not merely rendered obvious. Ariad at 1162. Accordingly, a patent claim cannot recite subject matter that is not expressly, implicitly or inherently disclosed by Applicant's written description. See Hyatt v. Boone, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998); In re Wright, 9 USPQ2d 1649, 1651 (Fed. Cir. 1989); MPEP § 2163. 

Reasonable possession of a claimed invention is also not shown when the disclosure merely amounts to a hoped for result, instead of a specifically claimed invention. See University of California v. Eli Lilly, 43 USPQ2d 1398 (Fed Cir 1997). In Eli Lilly, the court held that where a specification merely includes generic statements that distinguish multiple genus by function alone, those statements are generally insufficient sources of written description support because they fail to define structures/identities of species within the genus. Patents must describe "an invention, not an indication of a result that one might achieve if one made that invention." Id. 

	Claims 1-25 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter not supported by the disclosure  as originally filed includes the added material as follows: “an exchange of (exchanging) a changing vehicle signature with the second device, the changing vehicle signature changing each verification iteration; and a comparison of (comparing) the changing vehicle signature received from the second device and a local instance of the changing vehicle signature to determine a pass for the verification iteration” (lines 7-13 of claim 1) and “an exchange of (exchanging) a changing vehicle signature with the second device, the changing vehicle signature changing each verification iteration; and a comparison of (comparing) the changing vehicle signature received from the second device and a local instance of the changing vehicle signature to determine a pass for the verification iteration” (lines 8-13 of claim 15). Nowhere in the disclosure as originally filed, has such restriction been indicated.

It is noted that the specification discloses (emphasis added):

[0024]... the vehicle signature is a MAC generated using: the key, the portion of the request, and the freshness value.
 
[0027] ... The processing circuitry 135 is arranged to create a reply message (e.g., verification signature) by creating a MAC using the freshness value, the key, and the vehicle signature.

[0028] ... the local-remote vehicle signature is a second MAC [generated] using the key and the vehicle signature. Thus, the first MAC is treated as the message and a second MAC is created by combining the key with that message .

 [0049] ... computing the local-remote vehicle signature includes computing a second MAC using the key and the vehicle signature

[0064] ... the challenge count is a random number

[0065] ... to calculate the challenge count, the processing circuitry selects a portion of a message authentication code (MAC) generated using a key, the portion of the request, and a second freshness value.

[0067] ... wherein the second freshness value is generated by a monotonic counter that increments each time a request to actuate the lock is received.

Regarding claims 2-14 and 16-25, claims are rejected due to their dependency to the rejected claims 1 and 15, correspondingly.

Claim Rejections - 35 USC § 112(b) or pre-AIA  35 USC § 35 USC § 112, second paragraph
Examiner Note: The Leahy-Smith America Invents Act (AIA ) made technical changes to 35 U.S.C. § 112 that only apply to patent applications filed on or after on September 16, 2012.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

		Claims 1-25 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention

Regarding claims 1 and 15, claims recite the limitations “challenge count number of verification iterations” (lines 5 and 15 of claim 1; lines 6 and 15 of claim 15), which term “challenge count number” makes it vague and indefinite.  It is not clear what term “challenge count number” is referring to, because the term “challenge count” is a number by itself, as disclosed by the specification:

[0064] ... the challenge count is a random number.

It is recommended to replace the limitations “challenge count number of verification iterations” (lines 5 and 15 of claim 1; lines 6 and 15 of claim 15) with the phrase --verification iterations loop until the number of verification iterations meets a challenge count--, as supported by the specification:

[0023] The processing circuitry 110 is arranged to perform verification iterations until an end condition is met. A verification iteration is one part of the loop, which is repeated, until the number of verification iterations meets or exceeds the challenge count, or a failure condition is encountered.

Furthermore, if the Applicant means to claim “challenge count”, then it is necessary to include in the claims that “the challenge count is calculated for the received request”, as supported by the specification (emphasis added):

[0019] The processing circuitry 110 is arranged to calculate a challenge count. The challenge count is a variable number of challenge-exchanges that will be used for this request. Thus, the challenge count is calculated for each request from the device 130.

because this would allow to distinguish the claimed limitation from the well-known “Rolling code implementation” in the prior art, as also disclosed in the specification (see ¶[0004])

	Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are “the challenge count is a variable number”, as supported by the specification (emphasis added): 

[0019] The processing circuitry 110 is arranged to calculate a challenge count. The challenge count is a variable number of challenge-exchanges that will be used for this request. Thus, the challenge count is calculated for each request from the device 130.

because otherwise, a Rolljam attack cannot be prevented, as suggested by the specification (emphasis added)

[0012] To address the security problem presented by the Rolljam attack ... a secure wireless lock-actuation exchange is described ... by introducing a variable number of challenge-response exchanges into each request ... The technique is effective because an attacker cannot predict whether a given captured signal form the signaler will operate the actuator, and thus cannot effectively capture a signal that will operate the actuator in the future.

	Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See  MPEP § 2172.01.  If applicant meant to say “verification signature” instead of “changing vehicle signature”, then the omitted steps would be: "receiving a verification signature from the device", as disclosed by the specification (emphasis added):

[0027] ... The processing circuitry 135 is arranged to create a reply message (e.g., verification signature) by creating a MAC using the freshness value, the key, and the vehicle signature. This verification signature is then sent back to the vehicle 120 via the wireless link 125 ...

Regarding claims 2 and 16, claims recite the limitation “the challenge count” (line 1 of claims 2 and 16). There is insufficient antecedent basis for this limitation in the claim. 

Regarding claims 3-15 and 17-25, claims are rejected due to their dependency to the rejected claims 1 and 15, correspondingly.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See the List of References cited in the attached PTO-892.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Chieh Fan, SPE can be reached on (571) 272-3042.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample authorization form which may be used by applicant:

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631